DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 7, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 13 recite the limitation "a size of consideration which is for the introduction effect exchanged between a provider and a recipient" in lines 1-2.  It is unclear from the language of the claim if the “consideration” or the “introduction effect” are to be exchanged between a provider and a recipient. For the purposes of examination the limitation shall be interpreted as a size of consideration exchanged between a provider and a recipient. This rejection could be overcome by amending the claim language to more clearly describe what is intended by the limitation.
Claim 7 recites the limitation “when the control logic is not executed immediately before or immediately after the control logic is executed” in lines 2-3. It is unclear from the language of the claim what is required by the claim. Further clarification of the limitation would be appreciated. 
Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), Second paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an Abstract idea without significantly more. 

With respect to claim 1 the limitation(s):
an effect calculation step of calculating, based on the performance data, an introduction effect based on a difference in performance between when an improvement function of improving the performance of the apparatus is introduced and when the improvement function is not introduced, 
wherein in the effect calculation step, the introduction effect is calculated for each of a plurality of time points in a predetermined period.

These limitation(s) is/are directed to an abstract idea and would fall within the “Mental Processes” and “Mathematical Concepts” groupings of abstract ideas. The above portion(s) of the claim(s) constitute(s) an abstract idea because:
The limitation “an effect calculation step of calculating, based on the performance data, an introduction effect based on a difference in performance between when an improvement function of improving the performance of the apparatus is introduced and when the improvement function is not introduced”, as drafted, is an act of observation and evaluation that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, “calculating” in the context of this claim encompasses the user manually calculating an effect of an improvement. Further, the limitation, as drafted, falls within the “Mathematical Concepts” groupings of abstract ideas. This interpretation is supported by the recitation of a mathematical operation acting on one or more variables to determine another. It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989).
The limitation “the introduction effect is calculated for each of a plurality of time points in a predetermined period”, as drafted, is an act of observation and evaluation that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, “calculated” in the context of this claim encompasses the user manually calculating an introduction effect over a period of time.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application because the non- abstract additional elements of the claims do not impose meaningful limits on practicing the abstract idea(s) recited in the preceding claim(s). In particular, the claims recited the additional elements of: 
“An upgrade evaluation method” does not integrate the abstract idea into a practical application, because it is recited at such a high-level of generality that it is viewed as generally linking the use of the judicial exception to evaluating upgrades. Generally linking the use of the judicial exception to a particular technological environment or field of use, fails to integrate the abstract ideas into a practical application, because the claim does not specify what practical application the claim is directed to.
“a performance data acquisition step of acquiring performance data of an apparatus” does not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather the limitation is recited at such a high-level of generality that it amounts to no more than adding insignificant extra- solution activity to the judicial exception, i.e. data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are regarded as data gathering steps necessary or routine to implement the abstract idea.

As such Examiner does NOT view that the claims:
-Improve the functioning of a computer, or to any other technology or technical field;
-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b);
-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); or
-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) and Vanda Memo.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to no more than mere instructions to apply the exception using a generic computer component, or
are well-understood, routine, and conventional (WURC) data gathering functions. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “upgrade evaluation method” is seen as generally linking the use of the judicial exception to a particular technological environment. Linking a judicial exception to a technological environment cannot provide an inventive concept. Similarly, with regards to the additional elements of “acquiring performance data” are viewed as insignificant extra- solution activity, such as mere data gathering in a conventional way and, therefore, does not provide an inventive concept. Examiner further notes that such additional elements are viewed to be well - understood, routine, and conventional (WURC) as evidenced by: Bannai et al. (US 20070094043 A1), Verfuerth et al. (US 20080275802 A1), Yabutani et al. (US 20090177331 A1), and Saito et al. (US 20150253795 A1).

Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way. As currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fails to recite clearly how the judicial exception is applied in a manner that does not monopolize the exception because the limitation regarding “upgrade evaluation method”, and “acquiring performance data” can be viewed as a field of use, necessary data gathering, and any device and do not impose a meaningful limitation describing what problem is being remedied or solved.

The independent claim 12 is also rejected under 35 USC 101, because the claim recites limitations substantially similar to the independent claim 1.

Dependent claims 2-11 and 13 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additionally recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: there are no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claims significantly more than the judicial exception (abstract idea).
Claims 9-11 recite limitations regarding data gathering steps and insignificant application necessary or routine to implement the abstract idea and thus are not significantly more than the abstract idea and viewed to be well known routine and conventional as evidenced by the prior art shown above.
Claims 2-8 and 13 further limit the abstract idea with an abstract idea, such as an “Abstract ideas”, and thus the claims are still directed to an abstract idea without significantly more.
Claims 6 and 8 recite generic computer components performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-8 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bannai et al. (US 20070094043 A1).

Regarding Claim 1. Bannai teaches:
An upgrade evaluation (See Fig. 1 and Abstract: energy-saving measures.) method comprising: 
a performance data acquisition step of acquiring performance data of an apparatus (See Fig. 8, Fig. 15, Abstract, and para[0055]: stores past data about an energy consumption … measures present data of the energy consumption.); and 
an effect calculation step of calculating, based on the performance data (See para[0055]: energy consumption.), an introduction effect (See Fig. 8, para[0011], and para[0162]: Energy curtailment.) based on a difference in performance between when an improvement function of improving the performance of the apparatus is introduced and when the improvement function is not introduced (See Fig. 3, Fig. 8, Abstract, para[0011], and para[0162]: determines the difference of the measured value from the energy consumption before taking the energy-saving measures previously stored in the database.), 
wherein in the effect calculation step, the introduction effect is calculated for each of a plurality of time points in a predetermined period (See Fig. 7, Fig. 8, Fig. 15, para[0005], para[0014] – para[0019], para[0067]: a single fiscal year.).

Regarding Claim 2. Bannai teaches:
The upgrade evaluation method according to claim 1, 
further comprising: 
a consideration calculation step of determining a size of consideration which is for the introduction effect exchanged between a provider and a recipient of the improvement function, and is determined according to a degree of the introduction effect (See Fig. 3, Fig. 8, para[0011]: calculating the amount of curtailment of the energy costs by comparing the thus measured value with the energy consumption before taking the energy-saving measures previously stored in a database, and allowing the energy service enterprise to receive at least a part of the amount of curtailment.), 
wherein in the consideration calculation step, the consideration based on the introduction effect calculated in the effect calculation step is calculated for each of the plurality of time points (See Fig. 7, Fig. 8, para[0014] – para[0019], para[0022], and para[0067]: Dividend is calculated periodically.).

Regarding Claim 3. Bannai teaches:
The upgrade evaluation method according to claim 2, 
wherein in the consideration calculation step, when the introduction effect is positive, the consideration to be paid from the recipient to the provider is calculated (See Fig. 3, Fig. 8, para[0011], and para[0024]: receive a compensation in an amount corresponding to the quantity of energy curtailment in excess of the assured value.).

Regarding Claim 5. Bannai teaches:
The upgrade evaluation method according to claim 1, 
further comprising: 
an external factor evaluation step of removing, from the performance data, an influence of an operating environment and an operating condition of the apparatus on the performance of the apparatus (See para[0012], para[0023], para[0058], and para[0067]: The quantity of energy curtailment is calculated by comparing the same or substantially the same measured with past data previously stored in the database.), 
wherein in the effect calculation step, the introduction effect is calculated based on the performance data after the influence of the operating environment is removed in the external factor evaluation step (See para[0012], para[0023], para[0058], and para[0067]: The quantity of energy curtailment is calculated by comparing the same or substantially the same measured with past data previously stored in the database.).

Regarding Claim 6. Bannai teaches:
The upgrade evaluation method according to claim 1, 
wherein the improvement function is a control logic of the apparatus, and introduction and non-introduction of the improvement function is switched by execution and non-execution of the control logic (See para[0006], para[0057], and para[0075]: specific operating method or controlling method of energy-saving object facilities.), and 
in the effect calculation step, the introduction effect is calculated based on the difference in performance between when the control logic is executed and when the control logic is not executed (See para[0011]: comparing the thus measured value with the energy consumption before taking the energy-saving measures previously stored in a database.).

Regarding Claim 7. Bannai teaches:
The upgrade evaluation method according to claim 6, 
wherein in the effect calculation step, the introduction effect when the control logic is executed is calculated based on the difference in performance between the performance when the control logic is not executed immediately before or immediately after the control logic is executed and the performance when the control logic is executed (See para[0011], para[0055], and para[0057] – para[0058]: comparing the thus measured value with the energy consumption before taking the energy-saving measures previously stored in a database.).

Regarding Claim 8. Bannai teaches:
The upgrade evaluation method according to claim 1, 
wherein the improvement function is a component to be introduced into the apparatus (See para[0006], para[0057], and para[0070] – para[0077]: energy-saving equipments.), and in the effect calculation step, the introduction effect is calculated based on the difference in performance before and after the introduction of the component (See para[0011], para[0055], and para[0057] – para[0058]: comparing the thus measured value with the energy consumption before taking the energy-saving measures previously stored in a database.).

Regarding Claim 12. Bannai teaches:
An upgrade evaluation device (See Fig. 1, Fig. 10 and Abstract: energy-saving measures.) comprising: 
a performance data acquisition unit that acquires performance data of an apparatus (See Fig. 8, Fig. 15, Abstract, and para[0055]: stores past data about an energy consumption … measures present data of the energy consumption.); 
and an effect calculation unit that calculates, based on the performance data (See para[0055]: energy consumption.), an introduction effect (See Fig. 8, para[0011], and para[0162]: Energy curtailment.) based on a difference in performance between when an improvement function of improving the performance of the apparatus is introduced and when the improvement function is not introduced (See Fig. 3, Fig. 8, Abstract, para[0011], and para[0162]: determines the difference of the measured value from the energy consumption before taking the energy-saving measures previously stored in the database.), 
wherein the effect calculation unit calculates the introduction effect for each of a plurality of time points in a predetermined period (See Fig. 7, Fig. 8, Fig. 15, para[0005], para[0014] – para[0019], para[0067]: a single fiscal year.).

Regarding Claim 13. Bannai teaches:
The upgrade evaluation device according to claim 12, 
further comprising: 
a consideration calculation unit that determines a size of consideration which is for the introduction effect exchanged between a provider and a recipient of the improvement function, and is determined according to a degree of the introduction effect (See Fig. 3, Fig. 8, para[0011]: calculating the amount of curtailment of the energy costs by comparing the thus measured value with the energy consumption before taking the energy-saving measures previously stored in a database, and allowing the energy service enterprise to receive at least a part of the amount of curtailment.), 
wherein the consideration calculation unit calculates the consideration based on the introduction effect for each of the plurality of time points (See Fig. 7, Fig. 8, para[0014] – para[0019], para[0022], and para[0067]: Dividend is calculated periodically.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being obvious over Bannai et al. (US 20070094043 A1). Although the invention is not identically disclosed or described as set forth in 35 U.S.C. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a designer having ordinary skill in the art to which the claimed invention pertains, the invention is not patentable.

Regarding Claim 4. Bannai teaches:
The upgrade evaluation method according to claim 2, 
wherein in the consideration calculation step, the consideration to be paid from the provider to the recipient is calculated (See para[0013]: When the quantity of energy curtailment is under a predetermined reference value, the energy service enterprise provides maintenance or improvement without compensation of the equipment to which the energy saving is applied so as to satisfy the reference value.).
Bannai discloses the claimed invention except for “when the introduction effect is negative”. It would have been obvious to one having ordinary skill in the art at the time filling to understand that when a quantity of energy curtailment is under a predetermined reference value that the introduction effect is negative, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. The broadest reasonable interpretation of negative is that the introduction effect is under a predetermined value. Further, the broadest reasonable interpretation of compensation includes maintenance or improvement. Bannai teaches, “According to this form of management, the customer, not required to make an equipment investment for taking energy-saving measures and plan collection thereof, is easier to introduce energy-saving measures.” (See para[0011]). One would have been motivated to optimize Bannai, because penalizing a provider when an introduction effect is negative would help to incentivize a customer to introduce energy-saving measures.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bannai et al. (US 20070094043 A1) as applied to claim 1 above, and further in view of Verfuerth et al. (US 20080275802 A1).

Regarding Claim 9. Bannai is silent as to the language of:
The upgrade evaluation method according to claim 1, 
further comprising: 
a setting reception step of receiving an input of a setting of a calculation timing of the introduction effect in the predetermined period.
Nevertheless Verfuerth teaches:
a setting reception step of receiving an input of a setting of a calculation timing of the introduction effect in the predetermined period (See Fig. 3 and para[0036]: a time component for use of the technology is imposed such that the power reduction can be represented in kilowatt hours (kWh)).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Bannai by a setting reception step of receiving an input of a setting of a calculation timing of the introduction effect in the predetermined period such as that of Verfuerth. Bannai and Verfuerth are analogous to the instant application, because all of the references are directed to the same field of endeavor. Verfuerth teaches, “The time component can indicate actual usage of the new technology.” (See para[0036]). One of ordinary skill would have been motivated to modify Bannai, because inputting a calculation timing would help to determine actual usage of the new technology, as recognized by Verfuerth.


Regarding Claim 10. Bannai teaches:
The upgrade evaluation method according to claim 9, 
wherein the predetermined period is one year (See para[0014]: a single fiscal year.), and in the setting reception step, the input of the setting indicating that the introduction effect is calculated in units of one month or less is received (See para[0110]: The amount of curtailment in this case can be calculated in units of a month, or three to 12 months.).

Regarding Claim 11. Bannai teaches:
The upgrade evaluation method according to claim 9, 
wherein the predetermined period is one year (See para[0014]: a single fiscal year.).
Bannai is silent as to the language of:
in the setting reception step, the input of the setting indicating that the introduction effect is calculated in units of one day or less is received.
Nevertheless Verfuerth teaches:
in the setting reception step, the input of the setting indicating that the introduction effect is calculated in units of one day or less is received (See Fig. 3 and para[0036]: a time component for use of the technology is imposed such that the power reduction can be represented in kilowatt hours (kWh)).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Bannai in the setting reception step, the input of the setting indicating that the introduction effect is calculated in units of one day or less is received such as that of Verfuerth. Bannai and Verfuerth are analogous to the instant application, because all of the references are directed to the same field of endeavor. Verfuerth teaches, “The time component can indicate actual usage of the new technology.” (See para[0036]). One of ordinary skill would have been motivated to modify Bannai, because inputting a calculation timing would help to determine actual usage of the new technology, as recognized by Verfuerth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yabutani et al. (US 20090177331 A1), and Saito et al. (US 20150253795 A1) disclose systems for measuring energy saving and calculating a compensation amount based on the energy savings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551. The examiner can normally be reached Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER W FERRELL/             Examiner, Art Unit 2863 

/YOSHIHISA ISHIZUKA/             Primary Examiner, Art Unit 2863